Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

STATE CORPORATION COMMISSION

BUREAU OF FINANCIAL INSTITUTIONS

RICHMOND, VIRGINIA

 

Written Agreement by and among

 

  

 

NEW PEOPLES BANKSHARES, INC.

Honaker, Virginia

 

NEW PEOPLES BANK, INC.

Honaker, Virginia

 

FEDERAL RESERVE BANK

OF RICHMOND

Richmond, Virginia

 

and

 

STATE CORPORATION COMMISSION

BUREAU OF FINANCIAL INSTITUTIONS

Richmond, Virginia

  

 

Docket No. 10-148-WA/RB-BHC

                       10-148-WA/RB-SM

WHEREAS, in recognition of their common goal to maintain the financial soundness
of New Peoples Bankshares, Inc., Honaker, Virginia (“NPBI”), a registered bank
holding company, and its subsidiary bank, New Peoples Bank, Inc., Honaker,
Virginia (the “Bank”), a state-chartered bank that is a member of the Federal
Reserve System, NPBI, the Bank, the Federal Reserve Bank of Richmond (the
“Reserve Bank”), and the State Corporation Commission Bureau of Financial
Institutions (the “Bureau”) have mutually agreed to enter into this Written
Agreement (the “Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, on July 27, 2010, NPBI’s and the Bank’s boards of directors, at duly
constituted meetings, adopted resolutions authorizing and directing Michael G.
McGlothlin, to consent to this Agreement on behalf of NPBI and the Bank, and
consenting to compliance with each and every applicable provision of this
Agreement by NPBI, the Bank, and their institution-affiliated parties, as
defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and
1818(b)(3)).

NOW, THEREFORE, NPBI, the Bank, the Reserve Bank, and the Bureau agree as
follows:

Source of Strength

1. The board of directors of NPBI shall take appropriate steps to fully utilize
NPBI’s financial and managerial resources, pursuant to section 225.4(a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with this Agreement and any other supervisory action taken by the
Bank’s federal or state regulators.

Board Oversight

2. Within 60 days of this Agreement, the Bank’s board of directors shall submit
to the Reserve Bank and the Bureau a written plan to strengthen board oversight
of the management and operations of the Bank. The plan shall, at a minimum,
address, consider, and include:

(a) The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
major operations and activities, including but not limited to, credit risk
management, processes to mitigate risks associated with credit concentrations,
capital, earnings, funds management, and audit;

 

2



--------------------------------------------------------------------------------

(b) the responsibility of the board of directors to monitor management’s
adherence to approved policies and procedures, and applicable laws and
regulations;

(c) a description of the information and reports that will be regularly reviewed
by the board of directors in its oversight of the operations and management of
the Bank, including information on the Bank’s adversely classified assets, watch
list, concentrations of credits, allowance for loan and lease losses (“ALLL”),
capital, liquidity, earnings, and response to audit and examination findings;
and

(d) the maintenance of adequate and complete minutes of all board and committee
meetings, approval of such minutes, and their retention for supervisory review.

Corporate Governance and Management Review

3. (a) Within 30 days of this Agreement, the board of directors of the Bank
shall retain an independent consultant acceptable to the Reserve Bank and the
Bureau to assess the effectiveness of the Bank’s corporate governance, board and
management structure (the “Review”), to assess staffing needs, and to prepare a
written report of findings and recommendations (the “Report”). The Review shall,
at a minimum, address, consider, and include:

 

  (i) the qualifications and performance of each of the Bank’s senior executive
officers to determine whether the individual possesses the ability, experience,
and other qualifications to competently perform present and anticipated duties,
including their ability to: adhere to applicable laws and regulations and the
Bank’s

 

3



--------------------------------------------------------------------------------

established policies and procedures; restore and maintain the Bank to a safe and
sound condition; and comply with the requirements of this Agreement;

 

  (ii) the identification of present and future management and staffing needs
for each area of the Bank, particularly in the areas of credit risk management,
lending and credit administration, loan review, and problem asset workout; and

 

  (iii) an assessment of the current structure, qualifications, and composition
of the board of directors and their committees, and a determination of the
structure and composition needed to adequately supervise the affairs of the
Bank.

(b) Within 10 days of the Reserve Bank’s and the Bureau’s approval of the Bank’s
independent consultant selection, the Bank shall submit an engagement letter to
the Reserve Bank and the Bureau for approval. The engagement letter shall
require the independent consultant to submit the Report within 30 days of
regulatory approval of the engagement letter and to provide a copy of the Report
to the Reserve Bank and the Bureau at the same time that it is provided to the
Bank’s board of directors.

4. Within 30 days of receipt of the Report the Bank’s board of directors shall
submit a written management plan to the Reserve Bank and the Bureau that fully
addresses the findings and recommendations in the independent consultant’s
Report and describes the specific actions that the board of directors proposes
to take in order to strengthen the Bank’s management and corporate governance,
and to hire, as necessary, additional or replacement directors, officers or
staff to properly oversee, manage and operate the Bank.

 

4



--------------------------------------------------------------------------------

Credit Risk Management

5. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan to strengthen credit risk management
practices. The plan shall, at a minimum, address, consider, and include:

(a) The responsibility of the board of directors to establish appropriate risk
tolerance guidelines and risk limits;

(b) periodic review and revision of risk exposure limits to address changes in
market conditions;

(c) timely and accurate identification and quantification of credit risk within
the loan portfolio;

(d) strategies to minimize credit losses and reduce the level of problem assets;

(e) enhanced stress testing of loan portfolio segments; and

(f) enhanced watch list reporting.

Concentrations of Credit

6. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan to strengthen the Bank’s management of
commercial real estate (“CRE”) concentrations, including steps to reduce the
risk of concentrations. The plan shall, at a minimum, include:

(a) Procedures to identify, limit, and manage concentrations of credit that are
consistent with the Interagency Guidance on Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices, dated December 12, 2006 (SR
07-1);

(b) a schedule for reducing and the means by which the Bank will reduce the
level of CRE concentrations, and timeframes for achieving the reduced levels;
and

 

5



--------------------------------------------------------------------------------

(c) enhanced monitoring and reporting of CRE concentrations to management and
the board of directors.

Lending and Credit Administration

7. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written lending and credit administration program
that shall, at a minimum, address, consider, and include:

(a) Documented analysis of the borrower’s and guarantor’s repayment sources,
credit worthiness, global cash flow, leverage, liquidity, and overall debt
services ability;

(b) types of financial and collateral information that must be obtained and the
timing and frequency for receipt of such information;

(c) standards for renewing, extending, or modifying existing loans;

(d) ongoing assessment, inspection, and reporting of real estate development
project status;

(e) appropriate controls on loan draws, including, but not limited to, a
description of the documents necessary to support the draw;

(f) monitoring and reporting of exceptions to loan policies and procedures;

(g) policies and procedures to minimize financial and document exceptions;

(h) standards for the management of collateral including accurate and timely

valuation of collateral; and

(i) procedures for monitoring loan participations.

Loan Review

8. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written program for the ongoing review and grading
of the Bank’s loan

 

6



--------------------------------------------------------------------------------

portfolio by a qualified independent party or by qualified staff that is
independent of the Bank’s lending function. The program shall, at a minimum,
address, consider, and include:

(a) The scope and frequency of the loan review;

(b) standards and criteria for assessing the credit quality of the loans;

(c) application of loan grading standards and criteria to the loan portfolio;
and

(d) quarterly written reports to the board of directors that identify the status
of those loans that are adversely graded and the prospects for full collection
or strengthening of the quality of any such loans.

Asset Improvement

9. The Bank shall not, directly or indirectly, extend, renew, or restructure any
credit to or for the benefit of any borrower, including any related interest of
the borrower, whose loans or other extensions of credit are criticized in the
report of examination of the Bank conducted by the Reserve Bank that commenced
on September 14, 2009 (the “Report of Examination”) or in any subsequent report
of examination, without the prior approval of a majority of the board of
directors or a designated committee thereof. The board of directors or its
committee shall document in writing the reasons for the extension of credit,
renewal, or restructuring, specifically certifying that: (i) the Bank’s risk
management policies and practices for loan workout activity are acceptable;
(ii) the extension of credit is necessary to improve and protect the Bank’s
interest in the ultimate collection of the credit already granted and maximize
its potential for collection; (iii) the extension of credit reflects prudent
underwriting based on reasonable repayment terms and is adequately secured; and
all necessary loan documentation has been properly and accurately prepared and
filed; (iv) the Bank has performed a comprehensive credit analysis indicating
that the borrower has the willingness and ability to repay the debt as

 

7



--------------------------------------------------------------------------------

supported by an adequate workout plan, as necessary; and (v) the board of
directors or its designated committee reasonably believes that the extension of
credit will not impair the Bank’s interest in obtaining repayment of the already
outstanding credit and that the extension of credit or renewal will be repaid
according to its terms. The written certification shall be made a part of the
minutes of the meetings of the board of directors or its committee, as
appropriate, and a copy of the signed certification, together with the credit
analysis and related information that was used in the determination, shall be
retained by the Bank in the borrower’s credit file for subsequent supervisory
review. For purposes of this Agreement, the term “related interest” is defined
as set forth in section 2 15.2(n) of Regulation O of the Board of Governors of
the Federal Reserve System (the “Board of Governors”) (12 C.F.R. § 215.2(n)).

10. (a) Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Bureau an acceptable written plan designed to improve the Bank’s
position through repayment, amortization, liquidation, additional collateral, or
other means on each loan or other asset in excess of $1,000,000, including OREO,
that: (i) is past due as to principal or interest more than 90 days as of the
date of this Agreement; (ii) is on the Bank’s problem loan list; or (iii) was
adversely classified in the Report of Examination. In developing the plan for
each loan, the Bank shall, at a minimum, review, analyze, and document the
financial position of the borrower, including source of repayment, repayment
ability, and alternative repayment sources, as well as the value and
accessibility of any pledged or assigned collateral, and any possible actions to
improve the Bank’s collateral position.

(b) Within 30 days of the date that any additional loan or other asset in excess
of $1,000,000, including OREO: (i) becomes past due as to principal or interest
for more than 90 days; (ii) is on the Bank’s problem loan list; or (iii) is
adversely classified in any subsequent report of examination of the Bank, the
Bank shall submit to the Reserve Bank and the Bureau an acceptable written plan
to improve the Bank’s position on such loan or asset.

 

8



--------------------------------------------------------------------------------

(c) Within 30 days after the end of each calendar quarter thereafter, the Bank
shall submit a written progress report to the Reserve Bank and the Bureau to
update each asset improvement plan, which shall include, at a minimum, the
carrying value of the loan or other asset and changes in the nature and value of
supporting collateral, along with a copy of the Bank’s current problem loan
list, a list of all loan renewals and extensions without full collection of
interest in the last quarter, and past due/non-accrual report. The board of
directors shall review the progress reports before submission to the Reserve
Bank and the Bureau and shall document the review in the minutes of the board of
directors’ meetings.

Allowance for Loan and Lease Losses

11. (a) Within 10 days of this Agreement, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Report of Examination that have not been previously collected in
full or charged off. Thereafter the Bank shall, within 30 days from the receipt
of any federal or state report of examination, charge off all assets classified
“loss” unless otherwise approved in writing by the Reserve Bank and the Bureau.

(b) Within 60 days of this Agreement, the Bank shall review and revise its ALLL
methodology consistent with relevant supervisory guidance, including the
Interagency Policy Statements on the Allowance for Loan and Lease Losses, dated
July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings
and recommendations regarding the ALLL set forth in the Report of Examination,
and submit a description of the revised methodology to the Reserve Bank and the
Bureau. The revised ALLL methodology shall be

 

9



--------------------------------------------------------------------------------

designed to maintain an adequate ALLL and shall address, consider, and include,
at a minimum, the reliability of the Bank’s loan grading system, the volume of
criticized loans, concentrations of credit, the current level of past due and
nonperforming loans, past loan loss experience, evaluation of probable losses in
the Bank’s loan portfolio, including adversely classified loans, and the impact
of market conditions on loan and collateral valuations and collectibility.

(c) Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written program for the maintenance of an adequate
ALLL. The program shall include policies and procedures to ensure adherence to
the revised ALLL methodology and provide for periodic reviews and updates to the
ALLL methodology, as appropriate. The program shall also provide for a review of
the ALLL by the board of directors on at least a quarterly calendar basis. Any
deficiency found in the ALLL shall be remedied in the quarter it is discovered,
prior to the filing of the Consolidated Reports of Condition and Income, by
additional provisions. The board of directors shall maintain written
documentation of its review, including the factors considered and conclusions
reached by the Bank in determining the adequacy of the ALLL. During the term of
this Agreement, the Bank shall submit to the Reserve Bank and the Bureau, within
30 days after the end of each calendar quarter, a written report regarding the
board of directors’ quarterly review of the ALLL and a description of any
changes to the methodology used in determining the amount of ALLL for that
quarter.

Capital Plan

12. Within 60 days of this Agreement, NPBI and the Bank shall submit to the
Reserve Bank and the Bureau an acceptable joint written plan to maintain
sufficient capital at NPBI on a

 

10



--------------------------------------------------------------------------------

consolidated basis, and the Bank as a separate legal entity on a stand-alone
basis. The plan shall, at a minimum, address, consider, and include:

(a) NPBI’s current and future capital requirements, including compliance with
the Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the Board of
Governors (12 C.F.R. Part 225, App. A and D);

(b) the Bank’s current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);

(c) the adequacy of the Bank’s capital, taking into account the volume of
classified assets, concentrations of credit, the adequacy of the ALLL, current
and projected asset growth, projected retained earnings, and anticipated and
contingency funding needs;

(d) the source and timing of additional funds to fulfill NPBI’s and the Bank’s
future capital requirements; and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that NPBI serve as a source of strength to the
Bank.

13. NPBI and the Bank shall notify the Reserve Bank and the Bureau, in writing,
no more than 30 days after the end of any calendar quarter in which any of
NPBI’s consolidated capital ratios or the Bank’s capital ratios (total
risk-based, Tier 1 risk-based, or leverage) fall below the approved capital
plan’s minimum ratios. Together with the notification, the NPBI and the Bank
shall submit an acceptable written plan that details the steps NPBI or the Bank,
as appropriate, will take to increase NPBI’s or the Bank’s capital ratios to or
above the approved capital plan’s minimums.

 

11



--------------------------------------------------------------------------------

Strategic Plan and Budget

14. (a) Within 90 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Bureau a strategic plan to improve the Bank’s earnings and a budget
for 2010. The written plan and budget shall include, but not be limited to:

(i) Identification of the major areas where, and means by which, the board of
directors will seek to improve the Bank’s operating performance;

(ii) a realistic and comprehensive budget for calendar year 2010, including
income statement and balance sheet projections; and

(iii) a description of the operating assumptions that form the basis for, and
adequately support, major projected income, expense, and balance sheet
components.

(b) A strategic plan and budget for each calendar year subsequent to 2010 shall
be submitted to the Reserve Bank and the Bureau at least 30 days prior to the
beginning of that calendar year.

Liquidity and Funds Management

15. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan designed to improve management of the
Bank’s liquidity position and funds management practices. The plan shall, at a
minimum, address, consider, and include:

(a) Measures to enhance the monitoring, measurement, and reporting of the Bank’s
liquidity to the board of directors; and

 

12



--------------------------------------------------------------------------------

(b) specific liquidity targets and parameters and the maintenance of sufficient
liquidity to meet contractual obligations and unanticipated demands.

16. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable revised written contingency funding plan that, at a
minimum, identifies available sources of liquidity and includes adverse scenario
planning.

Dividends and Distributions

17. (a) The Bank shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”), and the
Bureau.

(b) NPBI shall not declare or pay any dividends without the prior written
approval of the Reserve Bank, the Director, and the Bureau.

(c) NPBI shall not take any other form of payment representing a reduction in
capital from the Bank without the prior written approval of the Reserve Bank and
the Bureau.

(d) NPBI and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank, the Director,
and the Bureau.

(e) All requests for prior approval shall be received at least 30 days prior to
the proposed dividend declaration date, proposed distribution on subordinated
debentures, and required notice of deferral on trust preferred securities. All
requests shall contain, at a minimum, current and projected information, as
appropriate, on the parent’s capital, earnings, and cash flow; the Bank’s
capital, asset quality, earnings and ALLL needs; and identification of the
sources of funds for the proposed payment or distribution. For requests to
declare or pay dividends, NPBI and the Bank, as appropriate, must also
demonstrate that the requested

 

13



--------------------------------------------------------------------------------

declaration or payment of dividends is consistent with the Board of Governors’
Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323), and Section 6.1-56 of the Code of Virginia.

BSA/AML Compliance

18. Within 90 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan to enhance the Bank’s anti-money
laundering (“AML ”) internal controls, training, and independent testing and to
ensure the Bank’s compliance with all applicable federal laws, rules, and
regulations relating to AML, including the Bank Secrecy Act (“BSA”) (31 U.S.C. §
5311 et seq.); the rules and regulations issued thereunder by the U.S.
Department of the Treasury (31 C.F.R. Part 103); and the AML requirements of
Regulation H of the Board of Governors (12 C.F.R. § 208.63).

Debt and Stock Redemption

19. (a) NPBI, and its nonbank subsidiaries, shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank and the Bureau. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.

(b) NPBI shall not, directly or indirectly, purchase or redeem any shares of its
stock without the prior written approval of the Reserve Bank and the Bureau.

Compliance with Laws and Regulations

20. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior

 

14



--------------------------------------------------------------------------------

executive officer position, the Bank shall comply with the notice provisions of
section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H of Regulation Y of
the Board of Governors (12 C.F.R. §§ 225.71 etseq.).

(b) The Bank shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).

Compliance with the Agreement

21. (a) Within 10 days of this Agreement, the boards of directors NPBI and the
Bank shall appoint a joint committee (the “Compliance Committee”) to monitor and
coordinate the compliance with the provisions of this Agreement. The Compliance
Committee shall include a majority of outside directors who are not executive
officers of NPBI or the Bank or principal shareholders of NPBI, as defined in
sections 215.2(e)(1) and 215.2(m)(1) of Regulation O of the Board of Governors
(12 C.F.R. § 215.2(e)(1) and 215.2(m)(1)). At a minimum, the Compliance
Committee shall meet at least monthly, keep detailed minutes of each meeting,
and report its findings to the boards of directors of the NPBI and the Bank.

(b) Within 30 days after the end of each calendar quarter following the date of
this Agreement, NPBI and the Bank shall submit to the Reserve Bank and the
Bureau written progress reports detailing the form and manner of all actions
taken to secure compliance with this Agreement and the results thereof.

Approval and Implementation of Plans, Program, and Engagement Letter

22. (a) The written plans, program, and an engagement letter required by
paragraphs 3(b), 5, 6, 7, 8, 10(a), 10(b), 11(c), 12, 13, 15, 16, and 18 of this
Agreement shall be submitted to the Reserve Bank and the Bureau for review and
approval. Acceptable plans, program, and engagement letter shall be submitted
within the time periods set forth in the Agreement. An independent consultant
acceptable to the Reserve Bank and the Bureau shall be retained in the time
period set forth in paragraph 3(a).

 

15



--------------------------------------------------------------------------------

(b) Within 10 days of approval by the Reserve Bank and the Bureau, the Bank
shall adopt the approved plans, program, and engagement letter. Upon adoption,
the Bank shall promptly implement the approved plans, program, and engagement
letter and thereafter fully comply with them.

(c) During the term of this Agreement, the approved plans, program, and
engagement letter shall not be amended or rescinded without the prior written
approval of the Reserve Bank and the Bureau.

Communications

23. All communications regarding this Agreement shall be sent to:

 

  (a) Eugene W. Johnson, Jr.

       Vice President

       Federal Reserve Bank of Richmond

       P.O. Box 27622

       Richmond, Virginia 23261-7622

 

  (b) John M. Crockett

       Deputy Commissioner

       State Corporation Commission Bureau of Financial Institutions

       P.O. Box 640

       Richmond, Virginia 23218

 

  (c) Michael G. McGlothlin

       Chairman of the Board

       New Peoples Bankshares, Inc.

       New Peoples Bank, Inc.

       67 Commerce Street

       Honaker, Virginia 24260

 

16



--------------------------------------------------------------------------------

  (d) Jonathan D. Mullins

       President and Chief Executive Officer

       New Peoples Bankshares, Inc.

       New Peoples Bank, Inc.

       67 Commerce Street

       Honaker, Virginia 24260

Miscellaneous

24. Notwithstanding any provision of this Agreement, the Reserve Bank and the
Bureau may, in their sole discretion, grant written extensions of time to NPBI
and the Bank to comply with any provision of this Agreement.

25. The provisions of this Agreement shall be binding upon NPBI and the Bank and
their institution-affiliated parties, in their capacities as such, and their
successors and assigns.

26. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Bureau.

27. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Bureau, or any other federal or
state agency from taking any other action affecting NPBI and the Bank or any of
their current or former institution-affiliated parties and their successors and
assigns.

 

17



--------------------------------------------------------------------------------

28. Pursuant to section 50 of the FDI Act (12 US.C. § 183laa), this Agreement is
enforceable by the Board of Governors under section 8 of the FDI Act (12 U.S.C.
§ 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 29th day of July, 2010.

 

NEW PEOPLES BANKSHARES, INC.     FEDERAL RESERVE BANK OF RICHMOND By:  

/s/ Michael G. McGlothlin

    By:  

/s/ Eugene W. Johnson, Jr.

  Michael G. McGlothlin       Eugene W. Johnson, Jr.   Chairman of the Board    
  Vice President

 

NEW PEOPLES BANK, INC.

   

STATE CORPORATION COMMISSION

BUREAU OF FINANCIAL

INSTITUTIONS

By:  

/s/ Michael G. McGlothlin

    By:  

/s/ John M. Crockett

  Michael G. McGlothlin       John M. Crockett   Chairman of the Board      
Deputy Commissioner

 

18